Mr. Chief Justice Taney
delivered the opinion of the court. The appellees in this case claim title to the land in question under certain instruments of writing executed by the Baron Carondelet in favor of the Baron Bastrop in 1796 and 1797, which are fully set out in' the case of The United States v. The Cities of *532Philadelphia and New Orleans, reported in 11 How. 609. It was decided, in that case that these instruments of writing did not convey to the Baron Bastrop a title to the lands therein described. The decree in this case in favor of the appellees must therefore be reversed and a mandate issued directing the District Court to enter a decree in favor of the' United States and dismiss the petition.
Mr. Attorney General for appellant.
No appearance for appellees.
This case not to be reported, the evidence and principles decided being the same in substance with the case referred to in 11 Howard’s Beports. Reversed.